              Case 3:20-cv-03426-JD Document 120 Filed 05/09/21 Page 1 of 1




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 7                                SAN FRANCISCO DIVISION

 8
                                                                Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                              PLAINTIFF’S NOTICE OF
            Plaintiff,                                          WITHDRAWAL OF PLAINTIFF’S
11                                                              NOTICE OF MOTION AND
                    v.                                          MOTION FOR LEAVE TO FILE
12                                                              COMBINED SUR-REPLY TO
13      OMAR QAZI, SMICK ENTERPRISES, INC.,                     DEFENDANTS’ MOTIONS TO
        ELON MUSK, and TESLA, INC.,                             DISMISS PLAINTIFF’S THIRD
14                                                              SUPPLEMENTAL AND
            Defendants.                                         AMENDED COMPLAINT
15
16                                                              Judge: Hon. James Donato
                                                                TAC Filed: February 12, 2021
17
18          In order to file an updated proposed sur-reply containing a crucial citation only published

19   in late January 2021, Plaintiff Aaron Greenspan hereby withdraws his Notice Of Motion And

20   Motion For Leave To File Combined Sur-Reply To Defendants’ Motions To Dismiss Plaintiff’s

21   Third Supplemental And Amended Complaint, recorded on the docket as ECF No. 118.

22
23   Dated: May 9, 2021

24
                                          Aaron Greenspan
25                                        956 Carolina Street
                                          San Francisco, CA 94107-3337
26                                        Phone: +1 415 670 9350
                                          Fax: +1 415 373 3959
27
                                          E-Mail: aaron.greenspan@plainsite.org
28

     PLAINTIFF’S NOTICE OF WITHDRAWAL OF            1                                  3:20-cv-03426-JD
     NOTICE OF MOTION AND MOTION FOR
     LEAVE TO FILE COMBINED SUR-REPLY
